            Case 1:19-cv-00132-RMC Document 22 Filed 07/29/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNIVERSITY OF KANSAS HOSPITAL                         )
AUTHORITY, et al.,                                    )
                                                      )
                       Plaintiffs,                    )
                                                      )
v.                                                    )       Case No. 19-cv-00132-RMC
                                                      )
ALEX M. AZAR II, in his official capacity             )
as Secretary of Health and Human Services,            )
                                                      )
                       Defendant.                     )
                                                      )
HACKENSACK MERIDIAN HEALTH, d/b/a                     )
Jersey Shore University Medical Center, et al.,       )
                                                      )
                       Plaintiffs,                    )
                                                      )
v.                                                    )       Case No. 19-cv-01745-RMC
                                                      )
ALEX M. AZAR II, in his official capacity             )
as Secretary of Health and Human Services,            )
                                                      )
                       Defendant.                     )
                                                      )


                        JOINT MOTION TO CONSOLIDATE CASES

       Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, the plaintiffs in the two

above-referenced actions—together, 79 hospitals that participate in the Medicare program—and

the Defendant in both actions, Alex M. Azar II, Secretary of Health and Human Services (“the

Secretary”), by counsel, respectfully request that the Court consolidate the two actions for all

purposes, including briefing, any argument, and decision. In support of this request, the parties

state as follows:

       1.       The two actions involve common questions of law. The plaintiffs in both actions

challenge the validity of a rule that the Secretary has issued governing payment rates for evaluation



                                                  1
            Case 1:19-cv-00132-RMC Document 22 Filed 07/29/19 Page 2 of 3



and management (“E/M”) services provided by certain off-campus provider-based departments

(“off-campus PBDs”) under the Medicare Outpatient Prospective Payment System (“OPPS”). See

83 Fed. Reg. 58,818 (Nov. 21, 2018). The plaintiffs contend that the Secretary exceeded his

statutory authority by promulgating the challenged rule. The Secretary contends that he acted

within that statutory authority.

       2.       The parties have filed cross-dispositive motions in the University of Kansas

Hospital Authority action, and briefing was completed on those motions on April 19, 2019.

       3.       Given the similarities between the two cases, the parties respectfully submit that

consolidation of Hackensack Meridian Health and University of Kansas Hospital Authority would

allow for the most efficient resolution of this litigation. The Hackensack Meridian Health

plaintiffs ask to incorporate by reference the briefing of the University of Kansas Hospital

Authority plaintiffs on the parties’ cross dispositive motions in that case, and the Secretary

similarly asks to adopt his briefing on the cross dispositive motions in the University of Kansas

Hospital Authority case for purposes of the Hackensack Meridian Health case.

       WHEREFORE, the parties respectfully request that the Court consolidate these actions

pursuant to Rule 42(a) of the Federal Rules of Civil Procedure and incorporate the prior briefing

in University of Kansas Hospital Authority into Hackensack Meridian Health.




                                                2
         Case 1:19-cv-00132-RMC Document 22 Filed 07/29/19 Page 3 of 3



Dated: July 29, 2019                        Respectfully submitted,

                                            JOSEPH H. HUNT
/s/ Mark D. Polston                         Assistant Attorney General
Mark D. Polston (Bar No. 431233)
Christopher P. Kenny (Bar No. 991303)       MICHELLE R. BENNETT
Nikesh Jindal (Bar No. 492008)              Assistant Branch Director
Joel McElvain (Bar No. 448431)
KING & SPALDING LLP                         /s/ Bradley P. Humphreys
1700 Pennsylvania Av., N.W.                 BRADLEY P. HUMPHREYS
Suite 200                                   (D.C. Bar No. 988057)
Washington, D.C. 20006                      Trial Attorney
202.626.5540 (phone)                        JUSTIN M. SANDBERG
202.626.3737 (fax)                          Senior Trial Counsel
MPolston@kslaw.com                          U.S. Department of Justice
                                            Civil Division, Federal Programs Branch
Counsel for Plaintiffs                      1100 L Street, NW
                                            Washington, DC 20005
                                            Phone: (202) 305-0878
                                            bradley.humphreys@usdoj.gov
                                            justin.sandberg@usdoj.gov

                                            Counsel for Defendant




                                        3
